                        1:18IN THE UNITED STATES DISTRICT COURT
                                         For The
                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 1:17-mj-00156-SAB

                  Plaintiff,                 DEFENDANT’S STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

MANUEL GONZALES,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                Failure to Make Monthly Payments As Directed by the Court,
       Sentence Date:               April 4, 2019
       Review Hearing Date:         April 16, 2020
       Probation Expires On:        April 20, 2021

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; and

☒      Monetary Fines & Penalties in Total Amount of: $10 which Total Amount is made up of a
       Special Assessment: $10

☒      Community Service hours Imposed of: 20 additional hours by 10/11/2019


COMPLIANCE:

☒      Defendant has completed all conditions of probation described-above.




GOVERNMENT POSITION:
☒      The Government agrees to the above-described compliance.

DATED: April 2, 2020                                 /s/ Jeffrey Spivak
                                                     JEFFREY SPIVAK
                                                     Assistant United States Attorney
DEFENDANT’S REQUEST:

       In light of the information detailed in this status report, the defendant requests that the review

hearing set for April 16, 2020, be vacated.


DATED: April 2, 2020                                  /s/ Matthew Lemke
                                                      MATTHEW LEMKE
                                                      Assistant Federal Defender
                                                      Attorney for Defendant




                                                  2 of 3
                                      ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED. The Court orders that the review hearing set for April 16, 2020, is
                continued to February 18, 2021 at 10:00 am. The defendant is ordered to appear and to
                provide a status report 2 weeks prior to the hearing.

         ☐      DENIED.



IT IS SO ORDERED.

Dated:       April 3, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
